Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 10, the term “the vacuum chamber” is indefinite because it has no antecedent basis in the claim and precedent claim.  Correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016118344A (drawings same as TW 201633844A which is cited by applicant), in view of Kim et al (US 2009/0056876) and DeVerney et al (US 2010/0260900).  JP 2016118344A discloses a microwave heating device comprising a waveguide (202+ 204+209) having a waveguide space (Figure 23), wherein a sidewall of the waveguide has an opening communicating the waveguide space (Figure 23); a metal plate (208) covering the opening to seal the waveguide space; a magnetron (201) configured to generate microwaves, wherein an output end of the magnetron protrudes into the waveguide space (202); a heat generating plate (plate contained food) disposed in the waveguide space and contacted with the metal plate (208), wherein the heat generating plate is configured to absorb the microwaves (page 29 of 55, lines 37-38 of translation).  JP2016118344A also discloses the waveguide (202+209) under the heat generating plate. However, JP2016118344A does not disclose an adjusting member disposed in the waveguide and a thermal insulation member partially covering the heat generating plate.  Kim discloses an adjusting member (70) disposed in the waveguide space (10, Figure 1).  DeVerney discloses a thermal insulation member (18, Figure 1) partially covering the heat generating plate (20, par. 0031).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in JP2016118344A the adjusting member disposed in the waveguide as taught by Kim in order to control microwave waves apply to the object and the thermal insulation member partially covering the heat generating plate as taught by DeVerney in order to thermal insulated the heat generating from the susceptor. With regard to claims 2 and 7, Kim . 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016118344A (drawings same as TW 201633844A which is cited by applicant), in view of Kim et al (US 2009/0056876) and DeVerney et al (US 2010/0260900) and further in view of Hong (US 2017/0095787).  JP2016118344A/Kim/DeVerney discloses substantially all features of the claimed invention except the waveguide is a WR340 waveguide, and a microwave frequency of the magnetron is 2.45GHz.  Hong discloses a waveguide is a WR340 waveguide, and a microwave frequency of the magnetron is 2.45GHz (par. 0071).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in JP2016118344A/Kim/DeVerney the waveguide is a WR340 waveguide, and a microwave frequency of the magnetron is 2.45GHz as .
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 5, 2021